DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-20 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/17/20, 6/29/20, 7/16/20, 8/18/20, 12/29/20, 3/4/21, 5/11/21, and 8/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

	
	Examiner’s Notes
	Claim 14 limitation “machine-readable media” is being interpreted as non-transitory type media only according to the Specification at paragraph [0250] defining “computer readable media…include all forms of non-volatile memory, media, and memory devices…”.  Hence, the “machine-readable media” of claim 14 excludes transitory type media and therefore is not a signal per se.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,140,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant is anticipated by the Patent.  Taking Claim 1 as an example, the Patent discloses every limitation of Claim 1 with further limitations, such as instant application’s Claim 1 requiring “changing, by the electronic device one or more parameters…”, while the Patent further discloses the changing is via “increasing, by the electronic device, a frequency…”.  Therefore, Claims 1-20 of the instant application is anticipated by Claims 1-16 of the Patent.
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Mingxian Cai (US Pub No 2017/0181047) in view of Mourad Ayed (US Pat No 8,625,796).

With respect to claim 1, Cai teaches 1 a method comprising: 
receiving, by an electronic device, a message over [a network] using a first communication channel (e.g., device A receiving a network support request message from device B¶ 0051); and 
in response to receiving the message: 
determining, by the electronic device, that the received message corresponds to a particular secured resource (e.g., “receiving a network support request from the at least one second electronic device 102 through the second communication module via the first communication connection” ¶ 0051 and device A responsive to receiving the network support request message from device B, determining the request is associated with access to device A’s hotspot, teaching a particular secure resource ¶ 0052); 
changing, by the electronic device, one or more parameters used by the electronic device to communicate using a second communication channel that is different from the first communication channel (e.g., upon receiving the network support request via Bluetooth channel, device A changes switches on parameters establishing a Wi-Fi hotspot for device B to communicate over Wi-Fi instead of Bluetooth, teaching Wi-Fi as the second communication channel and Bluetooth as first communication channel ¶ 0052-0053 and “the first ; and 
providing, by the electronic device, authentication data for accessing the particular secured resource, the authentication data being stored at the electronic device prior to receiving the message (e.g., providing stored and pre-acquired authentication information, user name and password, for access to the Wi-Fi hotspot ¶ 0053-0054).
Cai disclose the claimed subject matter as discussed above, particularly with receiving messages over a first or second connection channel such as Bluetooth or Wi-Fi hotspot, but does not explicitly disclose receiving the message over a network.  However, Ayed teaches receiving the message over a network (e.g., using cellular data service to facilitate sending authentication and configuration parameters over a network @ Col. 4, lines 16-28 & Figs. 1-2).  Therefore, based on Cai in view of Ayed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ayed to the system of Cai in order to facilitate user authentication and automatically obtains configuration parameters for authentication purposes (@ Ayed Col. 3, lines 15-25).

	With respect to claim 2, Cai further teaches wherein changing the one or more parameters comprises changing one or more parameters for transmission of messages by the electronic device over the second communication channel, wherein the messages identify the electronic device (e.g., changing transmission channel ¶ 0052 and the message identifying the particular information between device A and B ¶ 0053).

	With respect to claim 3, Cai further teaches wherein the one or more parameters are changed and the authentication data is provided before receiving user input to the electronic device following 

With respect to claim 4, the references above further teach wherein receiving the message comprises receiving a notification over a cellular network (e.g., receiving the access information of the Wi-Fi access point wirelessly @ Cai ¶ 0059 and using cellular data service to facilitate authentication data @ Ayed, Col. 4, lines 16-19).  The motivation to combine Ayed to Cai is the same as claim 1 above.

With respect to claim 5, the references above further teach wherein receiving the message comprises receiving the message over the Internet (e.g., receiving the access information over Wi-Fi connection @ Cai ¶ 0101 and using cellular data service to facilitate authentication data @ Ayed, Col. 4, lines 16-19).  The motivation to combine Ayed to Cai is the same as claim 1 above.

	With respect to claim 6, Cai further teaches wherein the particular secured resource is a physical device, and wherein the message includes an identifier for the physical device; wherein the authentication data stored at the electronic device prior to receiving the message comprises a password for the physical device; and wherein determining that the message corresponds to a particular secured resource comprises determining that an identifier in the message matches an identifier corresponding to the physical device (e.g., device A and B store in advance the device name and password for authentication prior to receiving the message and the message identifying the particular secured resource by name with corresponding password ¶ 0049 & 0053).



With respect to claim 8, Cai further teaches wherein second communication channel comprises a direct short-range radio-frequency communication channel, and wherein providing the authentication data comprises providing the authentication data over a communication channel that is different from the second communication channel (e.g., second communication channel via direct Wi-Fi hotspot and sending authentication data via the first communication being Bluetooth ¶ 0052).

	With respect to claim 9, Cai further teaches wherein the second communication channel comprises a direct short-range radio-frequency communication channel, and providing the authentication data comprises the authentication data to a server over the first communication channel (e.g., second communication channel via direct Wi-Fi hotspot and sending authentication data via the first communication being Bluetooth ¶ 0052).

	With respect to claim 10, Cai further teaches wherein changing the one or more parameters for transmission of messages by the electronic device over the second communication channel comprises increasing a frequency that the electronic device transmits messages identifying the electronic device over the second communication (e.g., increase signaling overhead, messaging and power consumption ¶ 0054).



With respect to claim 12, Cai further teaches wherein changing the one or more parameters for transmission of messages by the electronic device over the second communication channel comprises changing an operating mode of the electronic device from a first operating mode in which the electronic device does not transmit messages identifying the electronic device over the second communication channel to a second operating mode in which the electronic device periodically transmits messages identifying the electronic device over the second communication channel (e.g., periodically scanning and transmitting discovery message for available network ¶ 0060-0061 & 0080).

	With respect to claim 13, Cai further teaches comprising providing, by the electronic device, authentication data for accessing the particular secured resource is performed without determining that the particular secured resource is in proximity to the electronic device (e.g., providing authentication data via a synchronization step based on established connection channel not proximity based ¶ 0056 ¶0061).

The limitations of claims 14 and 18 are substantially similar to claim 1 above, and therefore these claims are likewise rejected.

The limitations of claims 15 and 19 are substantially similar to claim 2 above, and therefore these claims are likewise rejected.



The limitations of claim 17 are substantially similar to claim 10 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Particularly, Chin et al. (US Pub No 2016/0239001) discloses methods for switching between different channels of communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHAU LE/Primary Examiner, Art Unit 2493